NUMBER 13-16-00398-CR

                                  COURT OF APPEALS

                      THIRTEENTH DISTRICT OF TEXAS

                         CORPUS CHRISTI - EDINBURG

CORNELIO CASTELLANOS,                                                                      Appellant,

                                                    v.

THE STATE OF TEXAS,                                                                         Appellee.


                       On Appeal from the 428th District Court
                              of Hays County, Texas.


                               ORDER OF ABATEMENT
                Before Justices Rodriguez, Garza, and Longoria
                               Order Per Curiam

        Appellant’s brief was originally due on October 13, 2016.1 Counsel filed a motion

for extension of time until November 9, 2016, which was granted by the Court. On


        1 This case is before the Court on transfer from the Third Court of Appeals in Austin pursuant to a

docket equalization order issued by the Supreme Court of Texas. See TEX. GOV'T CODE ANN. § 73.001
(West, Westlaw through 2015 R.S.).
November 15, 2016, the Clerk of the Court notified appellant’s counsel that the brief had

not been filed and requested a response concerning the failure to file the brief within ten

days. Counsel has nevertheless failed to file either a response or an appellate brief in

this matter.

       Accordingly, we now ABATE this appeal and REMAND the cause to the trial court

for further proceedings pursuant to Rule 38.8(b)(2) and (3) of the Texas Rules of Appellate

Procedure. Upon remand, the trial court shall utilize whatever means necessary to make

appropriate findings and recommendations concerning the following: (1) whether

appellant desires to prosecute this appeal; (2) why appellant's counsel has failed to file a

brief and whether counsel has effectively abandoned the appeal; (3) whether appellant

has been denied effective assistance of counsel; (4) whether appellant's counsel should

be removed; and (5) whether appellant is indigent and entitled to court-appointed counsel.

       If the trial court determines that appellant does want to continue the appeal, that

present counsel should be removed, and that appellant is indigent and entitled to

court-appointed counsel, the trial court shall appoint new counsel to represent appellant

in this appeal. If new counsel is appointed, the name, address, telephone number, email

address, and state bar number of said counsel shall be included in an order appointing

counsel.

       The trial court shall cause its findings and recommendations, together with any

orders it may enter regarding the aforementioned issues, to be included in a supplemental

clerk's record. Furthermore, the trial court shall cause a supplemental reporter's record

of any proceedings to be prepared. The supplemental clerk's record and supplemental


                                             2
reporter's record, if any, shall be filed with the Clerk of this Court on or before the

expiration of thirty days from the date of this order.

       It is so ORDERED.

                                                  PER CURIAM


Do not publish
Tex. R. App. P. 47.2(b)

Delivered and filed
the 13th day of December, 2016.




                                              3